ORIGINAL                                                                                  11/20/2020



                                                                                            Case Number: DA 20-0517


                                                                                   FILED
                                                                                    NOV 2 0 2020
                                                                                 Bowen Greenwood
                                                                               Clerk of Supreme Court
                                                                                  State of Montana

              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                     Case No. DA 20-0517




JRN HOLDINGS,LLC,a Limited Liability )
Company.                             )
                                     )
         Appellant/Plaintiff,        )
                                     )                      ORDER HOLDING
     vs.                             )                      THE TIME REQUIREMENT
                                                            IN ABEYANCE PENDING
DEARBORN MEADOWS LAND OWNERS                                COMPLETION OF THE
ASSOCIATION,INC., A Montana Nonprofit                       MANDATORY ALTERNATIVE
Corporation; its President, JIM BECK;                       DISPUTE RESOLUTION
its Vice President, PAT RACICOT;                            PROCESS
its representative ofrecord, ART POWELL;           )
and DOES 1-100, consisting of all others who       )
claim a Non-consensual right of access             )
across Plaintiffs real property,                   )
                                                   )
               Appellees/Defendants.               )
                                                   )
       Upon the Stipulation ofthe parties to hold the time requirements ofthe Rules of

Appellate Procedure in abeyance pending completion fo the Mandatory appellate alternative

dispute resolution process, or the expiration ofthe 75 day limit of Rule 7(3)(b) ofthe Rules of

Appellate Procedure and good cause appearing:



Order Holding the Time Requirement in Abeyance Pending Completion ofthe Mandatoty
Alternative Dispute Resolution Process — Page 1
4




           IT IS HEREBY ORDERED that the time requirements for completion ofthe mandatory

    appellate alternative dispute resolution process, or the expiration ofthe 75 day time limit of Rule

    7(3)(b) ofthe Rules of Appellate Procedure shall be extended.

           Dated this CC> day of k..)0                   2020.




    Order Holding the Time Requirement in Abeyance Pending Completion ofthe Mandatory
    Alternative Dispute Resolution Process — Page 2